Name: Commission Implementing Regulation (EU) NoÃ 1243/2013 of 28Ã November 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Dinde de Bresse (PDO)]
 Type: Implementing Regulation
 Subject Matter: animal product;  marketing;  agricultural activity;  consumption;  Europe
 Date Published: nan

 4.12.2013 EN Official Journal of the European Union L 323/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1243/2013 of 28 November 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Dinde de Bresse (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Frances application for the approval of amendments to the specification for the protected designation of origin Dinde de Bresse, registered under Commission Regulation (EC) No 1107/96 (2) and amended on 14 May 2003 by Commission Regulation (EC) No 828/2003 (3). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (4). (3) As no statement of objection under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 120, 15.5.2003, p. 3. (4) OJ C 157, 6.4.2013, p. 4. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) FRANCE Dinde de Bresse (PDO)